Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The core ring assembly of the claimed invention comprises all the limitations of claim 3, specifically, a first portion of a core ring rotates by receiving an actuation torque from an overspeed actuating mechanism and a second portion of the core ring rotates by virtue of friction of contact surfaces and enables a safety activating module wherein there is a gap, at outer rings of the contact surfaces which are conical surfaces, between the first portion and the second portion of the core ring that is not taught, suggested, nor obvious over prior arts of record.
The core ring assembly of the claimed invention comprises all the limitations of claim 9, specifically, a first portion of a core ring rotates by receiving an actuation torque from an overspeed actuating mechanism and a second portion of the core ring rotates by virtue of friction of contact surfaces and enables a safety activating module wherein a first portion of the core ring has a body and a front side of the body defines a surface for frictional contact with a second portion of the core ring, wherein a cylindrical contraction part extends from an inner ring on the front side of the body of the first portion of the core ring, and the second portion of the core ring is sleeved on the cylindrical contraction part of the core ring that is not taught, suggested, nor obvious over prior arts of record.
The governor of the claimed invention comprises all the limitations of claim 20, specifically, a first portion of a core ring rotates by receiving an actuation torque from an over-speed actuating mechanism, and a second portion of the core ring rotates by virtue of friction of the contact surfaces and enables a safety activating module, wherein the second portion of 
US Patent No. 3,741,527 to Dahl teaches a cylindrical core ring assembly with a first and second core ring portion rotating by frictional interfaces but does not teach a gap at the outer rings of the contact surfaces nor teach a cylindrical contraction part that extends from an inner ring of the first portion of the core ring that the second portion of the core ring is sleeved on nor teach the second portion of the core ring is connected with an elevator safety gear pull rod.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825.  The examiner can normally be reached on M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DIEM M TRAN/Examiner, Art Unit 3654